Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 14, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he lost his employment through misconduct. Claimant was employed as a commission salesperson in a store which had a policy of giving 10% discounts to store employees who made purchases for their own use or for the use of immediate members of their families. The board found that claimant, who was aware of the company policy, violated it by granting the discount on a sale to a cousin of an employee. There is substantial evidence in the record to support the finding of the board. Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.